COURT OF APPEALS OF VIRGINIA


Present:    Chief Judge Fitzpatrick, Judge Bumgardner and
             Senior Judge Duff


CONNIE P. MITCHELL
                                             MEMORANDUM OPINION*
v.   Record No. 0605-01-2                         PER CURIAM
                                                JUNE 26, 2001
RICHMOND (CITY OF) NURSING HOME AND
 RICHMOND (CITY OF) TRIGON ADMINISTRATORS


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Connie P. Mitchell, pro se, on brief.)

             No brief for appellees.


     Connie P. Mitchell (claimant) contends that the Workers'

Compensation Commission erred in finding that her claims for

benefits related to her knees, filed with the commission on

October 1, 1998 and February 8, 1999, were barred by the

doctrine of res judicata.     Upon reviewing the record, claimant's

brief, and the motions filed by Richmond (City of) Nursing Home

and its insurer (hereinafter referred to as "employer"), we

conclude that this appeal is without merit.     Accordingly, we

summarily affirm the commission's decision.     See Rule 5A:27. 1


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
     1
       Because we find that the commission's decision is subject
to summary affirmance, we deny employer's motion to dismiss on
the ground that claimant failed to comply with Rule 5A:25(d)
with respect to the filing of the appendix. With respect to
employer's "objection to appellant's statement of questions
     Res judicata applies "where there is a valid, personal

judgment obtained by a defendant on the merits of an action.

The judgment bars relitigation of the same cause of action, or

any part thereof which could have been litigated between the

same parties and their privies."    K & L Trucking Co. v. Thurber,

1 Va. App. 213, 219, 337 S.E.2d 299, 302 (1985).

     In a July 27, 1997 opinion, Deputy Commissioner Herring

found that claimant's knee problems were not causally related to

her compensable December 8, 1992 injury by accident.   In

addition, the deputy commissioner held that employer was not

responsible for any disability or payment for total knee

replacement for either of claimant's knees.   That opinion was

affirmed by the commission and this Court.    On November 17,

1998, the Supreme Court of Virginia dismissed claimant's

petition for appeal.

     On October 1, 1998, claimant filed a claim for payment of

medical bills related to her knees and continuing wage loss

benefits beginning February 1997.   On February 8, 1999, claimant

filed a claim requesting an award of permanent partial

disability benefits related to her knees.

     On September 14, 2000, an evidentiary hearing was held

before Deputy Commissioner Stevick on claimant's October 1, 1998

and February 8, 1999 claims.   At that time, she sought temporary

____________________
presented," we have considered only those questions germane to
the commission's decision.

                               - 2 -
total disability benefits beginning February 1997 and continuing

and permanent partial disability benefits to both knees and

payment of certain medical bills.

     Because valid final judgments existed prior to the

September 14, 2000 hearing, finding that any problems related to

claimant's knees were not causally related to her compensable

December 8, 1992 injury by accident, the commission did not err

in ruling that claimant could not seek to relitigate those

issues.   Thus, the commission properly denied claimant's

October 1, 1998 and February 8, 1999 claims related to her

knees, as barred by the doctrine of res judicata.

     For these reasons, we affirm the commission's decision.

                                                            Affirmed.




                               - 3 -